NO. 12-11-00020-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:  ENBRIDGE                                                §                      
 
PIPELINES (EAST TEXAS) L.P.,
             §                      ORIGINAL PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
PER
CURIAM
            On
January 19, 2010, Relator Enbridge Pipelines (East Texas) L.P. filed an
original mandamus proceeding complaining of the trial judge’s failure to either
recuse himself or forward Enbridge’s motion to recuse to the presiding
administrative judge.  See Tex.
R. Civ. P. 18a(c). Enbridge also filed a motion for emergency relief,
which was granted.
            The
trial court subsequently complied with rule 18a(c). Enbridge then filed a
motion to withdraw its petition for writ of mandamus and to dissolve this
court’s order staying the underlying proceedings.[1] 
The real party in interest, Gilbert Wheeler, Inc., filed a motion requesting
sanctions against Enbridge pursuant to Texas Rule of Appellate Procedure
52.11.    After duly considering each motion, we grant Enbridge’s motion to
dismiss and dissolve the stay, but overrule Wheeler’s motion for sanctions. 
Accordingly, this court’s January 19, 2011 stay is lifted, and
the original proceeding is dismissed.  All other
pending motions are overruled as moot.
Opinion delivered January 27 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)





                [1] We construe the portion of
Enbridge’s motion relating to withdrawal of the petition as a motion to dismiss
the original proceeding.